DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-14, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frank et al (US 2009/0294678 A1).
Regarding claims 1, 11, Frank et al discloses a system comprising: a plurality of radiation detectors (314)(316) configured to receive radiation from a radiation source (304) (See Figs. 3, 4 and paragraphs [0007], [0022],  [0039]), wherein a first one of the radiation detectors is positioned to at least partially occlude a second one of the radiation detectors (See Fig. 3) to attenuate received by the second radiation detector (See Fig. 3 and paragraphs [0022], [0039]-[0041]); and a processor (604) (paragraph [0062]) configured to: receive detection information provided by the first and second radiation detectors (314)(316) in response to the radiation, and determine a direction of the radiation source (304) using the detection information (See Fig. 3, Abstract and paragraphs [0007]-[0009], [0059]). 

Regarding claims 3, 13, Frank et al discloses wherein the detection information comprises a ratio of radiation counts detected by the first and second radiation detectors (414)(416)(314)(316) (Step 510) (paragraph [0042]).
Regarding claim 4, Frank et al discloses wherein the direction comprises a range of angles (See Figs. 2-4 and paragraph 0019]).
Regarding claims 5, 14, Frank et al discloses wherein the system is configured to be moved (mobile environment) to receive the radiation at the radiation detectors at a plurality of positions (paragraph [0043]); and the processor is configured to: receive additional detection information provided by the first and second radiation detectors (314)(316) in response to the radiation received for each of the positions, and determine a location of the radiation source using the determined directions (See Fig. 3, Abstract and paragraphs [0007]-[0009], [0059]). 
Regarding claims 8, 17, Frank et al discloses wherein the radiation detectors (314)(316) are gamma radiation detectors configured to detect gamma radiation from the radiation source (304) (See Figs. 3, 4 and paragraphs [0007], [0022],  [0039]), wherein the detection information is gamma detection information provided in response to the gamma radiation, the system further comprising: a neutron moderator shell (200); and a plurality of neutron detectors implemented as panels surrounding the first and second gamma radiation detectors and configured to receive neutron radiation from the radiation 
Regarding claims 9, 18, Frank et al discloses wherein the gamma detection information gamma radiation counts and gamma radiation energy spectra; the neutron detection information comprises neutron radiation counts ([0039]-[0042]); and the processor (604) is configured to identify the radiation source using the gamma radiation counts, the gamma radiation energy spectra, and the neutron radiation counts (paragraphs [0007], [0022], [0031], [0039]-[0042]).
Regarding claims 10, 19, Frank et al discloses wherein the system is configured to be provided on a user and/or a vehicle (mobile platform) (paragraph [0019]).
Regarding claim 20, Frank et al discloses a system comprising: a plurality of radiation detectors (314)(316) configured to receive radiation from a radiation source (304) (See Figs. 3, 4 and paragraphs [0007], [0022],  [0039]), wherein a first one of the radiation detectors is positioned to at least partially occlude a second one of the radiation detectors (See Fig. 3) to attenuate received by the second radiation detector (See Fig. 3 and paragraphs [0022], [0039]-[0041]); and a processor (604) (paragraph [0062]) configured to: receive detection information provided by the first and second radiation detectors (314)(316) in response to the radiation, and identify the radiation source (304) using the detection information (See Fig. 3, Abstract and paragraphs [0007]-[0009], [0059]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-7, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al (US 2009/0294678 A1) in view of Frank et al (US 2009/0236538 A1).
Regarding claims 6, 15, Frank et al discloses all of the limitations of claim 5, as described above, however Frank et al (678) is silent with regards to generating a radiation map, as claimed.  Frank et al (538) discloses wherein the processor is configured to determine locations for a plurality of radiation sources; and generate a radiation map comprising the determined locations of the radiation sources (paragraphs [0041]-[0045]).  Thus, it would have been obvious to modify Frank et al (678) to generate a radiation map, as taught supra by Frank et al (538), so as to enable means of determining direction of a source or sources.  
Regarding claims 7, 16, Frank et al (538) discloses further comprising: a communication interface (communications) (paragraphs [0041]-[0042]) configured to transmit the radiation map to a remote device.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Newman et al (US 10,605,932 B1) discloses a directional gamma ray or neutron detector system that locates a radioactive source both horizontally and vertically. In some embodiments, the system comprises four “side” detectors arrayed around a detector axis, and an orthogonal “front” detector mounted frontward of the side detectors. Embodiments can calculate the azimuthal angle of the source based on the detection rates of the side detectors, while the polar angle of the source may be calculated from the front detector rate using a predetermined angular correlation 

    PNG
    media_image1.png
    272
    536
    media_image1.png
    Greyscale

Hansell et al (US 11,010852 B2) discloses a system for scanning shipping containers, comprising an unmanned vehicle, the unmanned vehicle includes a sensor, a processor, and a memory. The memory includes instructions for execution. The instructions, when executed by the processor, causing the unmanned vehicle to move along faces of a shipping container, and record container data collected from the sensor while scanning the shipping container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/